PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,318
Filing Date: 9 May 2017
Appellant(s): Pecherskiy et al.



__________________
Jon M. Isaacson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5-9, 12, 15, 18, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mugnai (US 4,601,159) in view of Rothermel et al (US 2012/0174531), hereinafter Rothermel.
Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mugnai in view of Rothermel further in view of Kawagushi et al (US 4,640,081), hereinafter Kawagushi.

(2) Response to Argument
For the following reasons, it is believed that the rejections should be sustained.

Regarding Appellant’s argument that “Rothermel does not teach or suggest the aspiration of gas both from the package through the gap 7 and from the ambient environment in the chamber 4 through the gap 7” (see page 10 of Appellant’s arguments), Examiner disagrees.  Paragraph 0036 of Rothermel discloses that the “two chambers 4, 5 are in fluid communication with one another via a gap 7 in the partition 6, so that fluid can flow from one chamber 4 into the other chamber 5.”  Part of the package 2 of Rothermel extends from first chamber 4 into second chamber 5 through the gap 7 as shown in Figure 1 of Rothermel.  The system of Rothermel uses the pressure differential between first chamber 4 and second chamber 5 to aspirate gas from bother the package and the ambient environment of the chamber 4 through the gap 7 (see Para. 0047-0050 of Rothermel).  Therefore, Rothermel teaches aspiration of both gas from inside the semi-sealed package and gas from an ambient atmosphere through the opening as claimed in claims 1 and 12.
Regarding Appellant’s argument that “Rothermel teaches away from the Examiner’s proposed combination of Mugnai and Rothermel” (see page 10-11 of Appellant’s arguments), Examiner disagrees.  Appellant alleges that Rothermel teaches away because Rothermel teaches a sealing material 8 on the gap 7.  However, as shown in Figure 1 of Rothermel, the sealing material 8 is located on only the lower side of the gap (see also Para. 0036 of Rothermel).  In the configuration of Figure 1, gas is still aspirated through the gap from the chamber 4.  Therefore Rothermel teaches aspiration of bother gas from inside the semi-sealed package and gas from an ambient atmosphere through the opening as claims in claims 1 and 12.

Regarding Appellant’s argument that “the Examiner’s proposed combination of Mugnai and Rothermel would render Rothermel’s chamber 4 unsatisfactory for its intended purpose”, Examiner disagrees.  Appellant alleges that “any modification of Rothermel to allow gas to pass from the chamber 4 via the opening 7 would render Rothermel’s packaging machine 1 unsatisfactory for its intended purpose.”  However, in the current rejection, Rothermel is not being modified in any way.  Rothermel teaches aspirating gas from the package 2 and chamber 4 through the gap 7 and thus no further modification of Rothermel is needed to teach the limitation.  Therefore, Mugnai in view of Rothermel teaches all of the disclosed limitations of claims 1 and 12.

Regarding Appellant’s argument that “there is simply no teaching or suggestion of evacuating gas through the gap 7 both from the chamber 4 and from the package 2”, Examiner disagrees.  Paragraph 0036 of Rothermel clearly states that chambers 4, 5 are in fluid communication with one another via gap 7 so that fluid can flow from chamber 4 into chamber 5.  Although the gap 7 of Rothermel may have a sealing material 8 on a certain section of the gap 7, Figure 1 of Rothermel clearly shows the sealing material 8 is only on the bottom of gap 7, thus allowing gas to still aspirate from the chamber and the package through the gap.

Respectfully submitted,
/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731            
                                                                                                                                                                                            /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.